Thompson, J.
(dissenting). — Being of opinion that the doctrine of this case is opposed to the doctrine of the supreme court with reference to the nature of bank checks in St. John v. Homans, 8 Mo. 382, and Ivory v. Bank, 36 Mo. 475, and also in view of the obvious importance to the commercial community of the ques*64tion involved, I have asked the court to transfer this case to the supreme court, under the constitutional mandate, for final determination. I wish merely to add that, while I do not feel clear that the majority of the court are wrong in the conclusion at which they have arrived, I am nevertheless satisfied that the two decisions above referred to have led the business community of this state into the notion that a bank check payable to a person named, or to his order, or payable to the bearer, possesses the negotiable qualities of a bill of exchange, in the sense which cuts off any inquiry into the equities of the drawer when sued upon the check by one who has taken it in good faith for value, and who has not lost his rights by reason of his own negligence or other fault. Bank checks have become such general instruments of commerce, not only as a means of paying local debts, but also as a means of paying debts due to distant creditors, that I believe it would be very beneficial to commerce to carry the doctrine of the two cases above referred to to its logical conclusion by declaring them to possess the same immunity, in the hands of bona fide purchasers for value, as that which attaches to an inland bill of exchange. I am persuaded that it is the general understanding of business men that they do possess the same immunity, and that, by reason of this understanding, they pass from hand to hand as other’negotiable instruments do, and play a very important part in effecting the exchanges of the country before finally being presented for payment.
In the little time which' I have had to search the books with reference to this question, I have found three cases which point to the conclusion above stated in regard to the negotiable qualities of bank checks, and which are opposed to the conclusion at which my brethren have arrived. In the opinion in the case of Turnbull v. Bowyer, 40 N. Y. 456; s. c., 100 Am. Dec. 523, *65the reasoning of the court puts a bank check on the footing of other commercial paper, though the case involved a different question from that presented in the case before us. The opinion of the supreme judicial court of Massachusetts, in Robertson v. Coleman, 141 Mass. 231; s. c., 55 Am. Rep. 471, proceeds on the same-view of the negotiable character of a bank check, and seems to treat it as a settled question, though the point which was really discussed related to the validity of a check made payable to an individual personating the' name of another.
The case of Marsh v. Small, 3 La. Ann. 402, seems to be a strong case against the conclusion of the majority of the court in this case, though the decision may possibly have been influenced by provisions of the civil code of that state which are not referred to in the opinion. That case, somewhat like this, was an action against the drawer of a check, payable to the bearer, by one who claimed to have been a bona fide purchaser of it for value. It appeared' that the defendant drew the check and delivered it to the bearer, in whose favof it was drawn, soon after which it was lost by the bearer. The bearer then immediately stopped its payment at the banking-house on which it was drawn, and gave public notice of its loss. A stranger, who had evidently found the check, transferred it to a merchant in payment for some goods which he had purchased, and, as in this case, received the difference in cash. This merchant brought suit against the drawer of the check and recovered, and the judgment was affirmed. No question was discussed* as to the negotiability of the check; but the only question discussed was whether the plaintiff, in so receiving it, had acted negligently as a merchant so as to take bim out of the category of bona fide purchasers for-value. *66The court said: “No negligence had been disclosed from which bad faith can be inferred; and, in such cases, the holder is to be protected, although the note or check may have been lost or stolen,” citing Story on Promissory Notes, secs. 197, 382.
I, therefore, incline to think that, for the purposes under consideration, a 'bank check ought to be regarded as an inland bill of exchange, payable at sight, and for that reason I am of opinion that the plaintiff ought to recover in this case.